Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
This is in response to the communication filed on 06/02/2022. Claims 1-20 were pending in the application. Claims 1-20 have been allowed.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 and 05/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent No. 10,778,678 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
                                        Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
            Cited references taken singly or in combination with one another do not teach the claimed limitations in the instant application. In particular, prior arts do not anticipate nor fairly and reasonably teach independently or in combination a method/ medium/ system comprising besides other limitations:  receiving, by a mobile device of a user, a wireless signal, wherein the received wireless signal is broadcasted by a biometric feature collection device to a predetermined nearby area of the biometric feature collection device; and invoking, by the mobile device of the user, a client  program corresponding to an identification server based on the received wireless signal, wherein the client program is installed on the mobile device of the user; and uploading, by the mobile device of the user, the first set of data to the identification server based on the received wireless signal, wherein the first set of data is configured to enable a mapping relationship between the auxiliary identification factor and the identity, and wherein the mapping relationship is used to perform biometric feature-based identity identification on the user at the biometric feature collection device.
            Closest prior art of the record, Xia et al, US 10,771,458 B1 teaches a method/ system for automatically providing a user with access to a secured resource wherein a client device detects that a second device that has been designated as an authentication for a user is within a predetermined level of proximity to the client device. The client device sends an authentication request to the server system. The client device receives data indicating approval of the authentication request and provides access to the resource (See Xia et al,  Abstract) Xia et al further teaches the user interface may allow the user to provide credential information that enables the system to perform a secondary verification of the credential associated with the access attempt. As examples, the credential information can include one or more of a biometric input,  a specified answer to a predetermined security question, a submission of a received verification code, or other types of information that is predetermined to be associated with the credential at the server system (See Xia et al, column 10, lines 5-14) Xia et al further teaches the  client device has an operating system and access control agent software   that execute on the client device.   The operating system may delegate the ability to enter a password to the access control agent.   For example, when appropriate, the access control agent   can provide a password for the resource, e.g., through an API or other interface, and request that the resource provide access in response. (See Xia et al , column 11, lines 40-51) However,  Xia et al reference fails to teach expressly invoking, by the mobile device of the user, a client  program corresponding to an identification server based on the received wireless signal; and uploading, by the mobile device of the user, the first set of data to the identification server based on the received wireless signal, wherein the first set of data is configured to enable a mapping relationship between the auxiliary identification factor and the identity, and wherein the mapping relationship is used to perform biometric feature-based identity identification on the user at the biometric feature collection device.
             Closest prior art of the record, Ericson, US 2020/0213298 A1 teaches a method/ system for  identity confirmation during authentication requests using nearby devices. A device and/or service provider may detect an authentication request, including one for device process or a service provider interaction. In response to the request, the device may scan for nearby devices over short range wireless communications and identify one or more devices that are close to the device. An identity confirmation request may be generated, which may include a picture of a user that should be performing the authentication, such as a user owning the device or account that is being accessed. The request may be transmitted to the nearby devices to require that users of the nearby devices can identify that user and utilizing the device to process the authentication request. This may include using facial recognition to image the user by the other devices (See Ericson, Abstract) However, Ericson reference fails to teach expressly invoking, by the mobile device of the user, a client  program corresponding to an identification server based on the received wireless signal, wherein the client program is installed on the mobile device of the user; and uploading, by the mobile device of the user, the first set of data to the identification server based on the received wireless signal, wherein the first set of data is configured to enable a mapping relationship between the auxiliary identification factor and the identity.
                                                                     Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/SHANTO ABEDIN/               Primary Examiner, Art Unit 2494